Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

Art Unit – Location


The Art Unit location of your application in the USPTO may have changed.  To aid in correlating any papers for this application, all further correspondence regarding this application should be directed to Art Unit 2675.


Allowable Subject Matter


Claims 1-17 are allowed.


The following is an Examiner’s statement of reasons for allowance: The closest reference of record is Hersch et al. (US 2005/0083540 A1).  In the Applicant’s independent claim 1 the reference of Hersch et al. does not teach:  selecting an ink amount set from an ink amount set associated with each lattice point, according to a predetermined selection rule.   Hersch et al. fails to directly anticipate or render the above underlined limitations obvious (to be used with other claimed limitations).

Any comments considered necessary by the Applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”



Other Relevant Art


Ishikawa (JP 2021-249182) Machine Translation teaches: 
“Change the number of sample points in the low-brightness color gamut in the RGB color space, which is determined based on the sample point creation means for creating the sample points divided into gradations and the total amount regulation value set in the color prediction model creation support device. Based on the sample point number changing means and the RGB image data for each sample point changed by the sample point number changing means, a number of color patch images corresponding to the changed number of sample points is formed” [0009].



    PNG
    media_image1.png
    728
    494
    media_image1.png
    Greyscale


Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TED W BARNES whose telephone number is (571) 270-1785.  The examiner can normally be reached on Mon-Fri. 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, King Poon can be reached on 571-270-7440.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/TED W. BARNES/ Ph.D. Electrical Engineering
Primary Examiner
Art Unit 2675



/TED W BARNES/Primary Examiner, Art Unit 2675